IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

VIRGINIA GORNALL,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-1139

JERRY WILSON AND
ASSOCIATES, INC. AND
JERRY WILSON,

      Appellees.


_____________________________/

Opinion filed March 19, 2015.

An appeal from the Circuit Court for Santa Rosa County.
Michael G. Allen, Judge.

Daniel Stewart, Pace, for Appellant.

Brian H. Kirkland of Kirkland & McGhee, P.A, Pensacola, for Appellees.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., CLARK, and MARSTILLER, JJ., CONCUR.